Order entered December 5, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-01512-CR

                              EX PARTE JOHN KENT MATHIS

                       On Appeal from the 382nd Judicial District Court
                                   Rockwall County, Texas
                             Trial Court Cause No. 2-11-217-C

                                             ORDER
         The Court has received appellant’s notice of appeal from the trial court’s order denying

appellant the relief sought by his article 11.072 application for writ of habeas corpus. This is an

accelerated appeal under Texas Rule of Appellate Procedure 31.

         We ORDER the Rockwall County District Clerk to file, by DECEMBER 22, 2014, the

clerk’s record containing all of the documents related to appellant’s application for writ of

habeas corpus, appellant’s notice of appeal, and the trial court’s certification of appellant’s right

to appeal. See TEX. R. APP. P. 25.2(a), (d); Cortez v. State, 420 S.W.3d 803 (Tex. Crim. App.

2013).

         We ORDER Mary Ann Gilbert, official court reporter of the 382nd Judicial District

Court, to file, by DECEMBER 22, 2014, the reporter’s record of the October 30, 2014 hearing

conducted on the application for writ of habeas corpus.
       Appellant’s brief is due by JANUARY 13, 2015. The State’s brief is due by JANUARY

28, 2015. If any party does not file its brief by the date specified, the appeal will be submitted

without that party’s brief. See Tex. R. App. P. 31.1.

       The appeal will be submitted without argument on FEBRUARY 19, 2015 to a panel

consisting of Justices Francis, Lang-Miers, and Whitehill.

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Brett Hall, Presiding Judge, 382nd Judicial District Court; Mary Ann Gilbert, Official

Court Reporter, 282nd Judicial District Court; Kay McDaniel, Rockwall County District Clerk;

John Kent Mathis; and the Rockwall County District Attorney’s Office.

       We DIRECT the Clerk to send a copy of this order, by first-class mail, to John Kent

Mathis, 388 Driftwood Court, No.1A, Azle, Texas 76020.

                                                        /s/   ADA BROWN
                                                              JUSTICE